UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4029


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DEVION MARQUIS WARD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:18-cr-00224-WO-2)


Submitted: June 25, 2020                                          Decided: July 15, 2020


Before WYNN, THACKER, and HARRIS, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Jamie L. Vavonese, VAVONESE LAW FIRM, P.C., Raleigh, North Carolina, for
Appellant. Erin S. Cox, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C.; Michael Francis Joseph, Assistant United States Attorney, Angela Hewlett Miller,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Devion M. Ward appeals his convictions and 116-month sentence imposed by the

district court after he pled guilty to interference with commerce by robbery, in violation of

18 U.S.C. §§ 2, 1951(a) (2018); and brandishing a firearm during and in relation to a crime

of violence, in violation of 18 U.S.C. §§ 2, 924(c)(1)(A)(ii) (2018). Appellate counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), concluding that there

are no meritorious grounds for appeal. Counsel questions, however, whether the district

court adequately explained the sentence it imposed on the robbery count. We directed the

Government to file a response brief, and the Government complied. Ward was informed

of his right to file a supplemental pro se brief but has not done so. For the reasons that

follow, we vacate and remand for resentencing.

       “We review a sentence for reasonableness ‘under a deferential abuse-of-discretion

standard.’” United States v. McCoy, 804 F.3d 349, 351 (4th Cir. 2015) (quoting Gall v.

United States, 552 U.S. 38, 41 (2007)). In sentencing a defendant, the district court must

“address or consider all non-frivolous reasons presented for imposing a different sentence

and explain why [it] has rejected those arguments.” United States v. Ross, 912 F.3d 740,

744 (4th Cir.), cert. denied, 140 S. Ct. 206 (2019); see United States v. Blue, 877 F.3d 513,

518 (4th Cir. 2017). In this case, the court specifically, though briefly, addressed three of

Ward’s four claims in support of a sentence at the low end of or below the Guidelines

range: his relative culpability compared to his accomplice, his maturity and limited

criminal history, and his education. However, the court did not address Ward’s argument

regarding his family responsibilities, instead only making broad references to Ward’s

                                             2
accomplice’s unusual family circumstances. Accordingly, we conclude that the district

court failed to conduct an “individualized assessment,” Ross, 912 F.3d at 744, and that its

“failure to address [Ward’s] arguments . . . render[ed the] sentence procedurally

unreasonable,” Blue, 877 F.3d at 519.

       Where the court fails to adequately explain the chosen sentence, we will vacate the

sentence “unless we conclude that the [district court’s] error was harmless.” United

States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010). Here, the Government argued that the

court’s explanation was sufficient, and did not address whether, if insufficient, “the district

court’s explicit consideration of [the defendant’s] arguments would not have affected the

sentence imposed.” Id. at 585. We therefore affirm Ward’s convictions but vacate the

sentence and remand for resentencing.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no further meritorious issues for appeal. This court requires that counsel inform

Ward, in writing, of the right to petition the Supreme Court of the United States for further

review. If Ward requests that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave to withdraw from

representation. Counsel’s motion must state that a copy thereof was served on Ward.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                AFFIRMED IN PART,
                                                   VACATED IN PART, AND REMANDED


                                              3